Title: From Alexander Hamilton to Josias Carvel Hall, 8 January 1800
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            New York feby. 1 Jany. 8th. 1800
          
          I have recd. your letter of Jany. 6th. with the enclosed arrangement of the Officers of your Regiment, which is approved and returned to you. Levi Hillary is placed as fifth 2d. Lieutenant, that being the grade to which he was appointed, in case of his acceptance, by an arrangement of the War Department—
          With—
          Colo. Hall—
        